Per Curiam. Appellant, Daniel Redmon, by his attorneys, Wayne A. Gruber and Jim F. Akins, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed and it was no fault of the appellant. His attorneys admit that the record was tendered late due to a mistake on their part. We find that such an error, admittedly made by the attorneys for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct.